DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities: In claim 5, line 2, reference character “4” immediately follows the period which is grammatically incorrect therefore it is recommended to delete “4” immediately following the period at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 10,124,359 B2) in view of Hays et al. (US 5,974,643).
Regarding claim 1, Raman discloses an autonomous painting robot (100; Figs. 1A-2B), comprising a mobile base (110; Fig. 1A) equipped with paint caddy assembly (130; col. 6, lines 38-47) comprising a paint tank (132; Fig. 1A) and a pump (col. 6, lines 44-45, characterized in that the base (110) comprises a series of detectors (802, 808; Fig. 8) configured to locate the base (110) and to detect obstacles (col. 14, lines [AltContent: textbox (H)]or any other suitable technique; col. 15, lines 29-33).
[AltContent: arrow]
    PNG
    media_image1.png
    973
    301
    media_image1.png
    Greyscale

Regarding claim 2, Raman discloses characterized in that the base (110) comprises omnidirectional wheels (112; col. 6, lines 5-9; Fig. 1A).
Regarding claim 3, Raman discloses the gun (156) being of the "airless" type (col. 6, lines 43-47).
	Raman, however, does not disclose the one or more cameras and a proximity sensor being carried by the head; or the head also carrying a retractable spatula.

	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the proximity sensor and camera on the head of Raman, in light of the teachings of Hays, in order to view the working of the tool. 
Although Hays does not specifically disclose a retractable spatula as being one of the many tools provided on the turret, a retractable spatula is a tool that could be used industrial manufacturing operations. Therefore, it would also have been obvious to provide the head of Raman with an additional tool in the form of a retractable spatula for performing different industrial manufacturing operations.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Raman/Hays as applied to claim 1 above, and further in view of Back et al. (EP 0205175) and Hull (US 9,815,204 B2).
Raman/Hays as modified above discloses all of the claimed subject matter except for the cameras of the head each comprises lighting sources.
Back et al. discloses cameras (C1-C4; pg. 6, lines 26-27) mounted to the head of the robot (Fig. 1).
Hull discloses an imaging assembly (160; col. 3, lines 66 – col. 4, line 40; Fig. 4) comprising a light beam source (166) and a camera (172).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to increase the number of cameras attached to the head of Raman/Hays and to provide the camera of Raman in Raman/Hayes with a light source, in light of the respective teachings of Back and Hull, in order to provide  multiple two dimensional images of a region of an object, and to illuminate the target surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show painting robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        





August 14, 2021